Citation Nr: 9909123	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-44 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 16, 1990, 
for a total (100 percent) disability rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

                                                     
INTRODUCTION

The veteran served on active duty from September 1967 to 
June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
as the result of a December 19, 1995, order by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) which vacated in part a September 13, 1994, 
Board decision and remanded the issue of entitlement to an 
effective date earlier than July 16, 1990, to the Board for 
further evidentiary development and adjudication.  [redacted].  The 
original appeal to the Board on the effective date issue was 
from an April 15, 1991, rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran filed a claim for, amongst other 
disabilities, nervousness in October 1979.

2.  He was hospitalized in October 1979 and diagnosed with a 
personality disorder with immature and antisocial 
characteristics.  

3.  He was also hospitalized in May 1981 and was diagnosed 
with generalized anxiety disorder, alcohol abuse, adjustment 
reaction, and mixed personality disorder, with antisocial 
passive-aggressive and narcissistic features.  

4.  By rating decision of August 1981, service connection for 
generalized anxiety disorder, with personality disorders and 
adjustment reaction was denied.  

5.  In a letter from the RO to the veteran dated in 
September 1981, the veteran was notified that service 
connection for a personality disorder and adjustment reaction 
was denied.  Generalized anxiety disorder was not mentioned.  
The veteran did not appeal.  

6.  In March 1989, the veteran filed a claim for PTSD.  

7.  By rating decision of May 1989, service connection for 
PTSD was denied.  

8.  The veteran was notified by VA in May 1989 of the denial 
of service connection for PTSD.  

9.  A notice of disagreement (NOD) was filed on behalf of the 
veteran and received by VA in June 1989.

10.  By rating decision of October 1989, service connection 
was granted for PTSD, effective March 8, 1989, 30 percent 
disabling.  

11.  The veteran was notified of the grant of service 
connection for PTSD, 30 percent disabling, by letter from VA 
in November 1989.

12.  By rating decision of January 1990, the veteran was 
granted a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, effective from August 1989.  He was reassigned a 
50 percent evaluation effective November 1989.  

13.  The veteran filed a NOD in February 1990 to the 
January 1990 rating decision.  

14.  A substantive appeal (SA) was filed in May 1990.

15.  By rating decision of September 1990, PTSD was increased 
from 50 percent to 100 percent, effective July 1990, the date 
of VA hospitalization for his PTSD.  

16.  The veteran was notified of his increase to 100 percent 
for PTSD by letter from VA dated October 1990.

17.  The veteran filed a claim in March 1991 for an effective 
date earlier than July 16, 1990, for his 100 percent 
evaluation for PTSD.  

18.  By rating decision of April 1991, an effective date 
earlier than July 16, 1990, for a rating of 100 percent for 
the veteran's PTSD was denied.  

19.  The veteran was notified of the April 1991 denial via a 
Supplemental Statement of the Case of the same month.  

20.  In June 1991, a NOD was filed on behalf of the veteran 
for the denial of an effective date earlier than 
July 16, 1990, for a rating of 100 percent for the veteran's 
PTSD.  

21.  A personal hearing was held before a hearing officer at 
the RO in May 1992.  The denial of an effective date earlier 
than July 16, 1990, for a 100 percent rating for PTSD was 
confirmed and continued by the hearing officer.  

22.  A Board decision of September 1994, denied an effective 
date earlier than July 16, 1990, for a 100 percent rating for 
PTSD.  

23.  A December 1995 order by the Court vacated the September 
1994 Board decision on the earlier effective date issue and 
remanded the issue of entitlement to an effective date 
earlier than July 16, 1990, to the Board for further 
evidentiary development and adjudication.  

24.  No VA medical records which VA had constructive 
knowledge of showed PTSD symptomatology productive of total 
impairment prior to July 16, 1990.  



CONCLUSION OF LAW

An effective date earlier than July 16, 1990, for a 
100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an effective date earlier than 
July 16, 1990, is warranted for his 100 percent evaluation 
for PTSD.  He believes that he should be awarded the 
increased evaluation to 100 percent back to May 1981, the 
date he says he was hospitalized and began to have problems 
with his PTSD.  He believes that he filed a claim for 
nervousness at that time and that although he was diagnosed 
with a generalized anxiety disorder, he believes that these 
were the same symptoms representative of his PTSD.  He also 
maintains that he exhibited symptoms at that time as severe 
as his symptoms are presently and that these symptoms are 
reflective of a total PTSD rating.  He previously maintained 
that he was entitled to an effective date of March 3, 1989, 
the date of receipt of his initial claim specifically for 
PTSD.  

In October 1979, the veteran filed a claim for service 
connection for nervousness.  In that same month, he was 
hospitalized by VA with complaints of "depression" and a 
feeling that his emotions were not under control.  He 
complained of personal problems that were the result of an 
incident of a driving infraction, exacerbated financial 
problems and difficulty with his job.  Mental status 
examination on admission revealed the veteran did not appear 
to be in any acute distress.  His speech was pressured, but 
of normal tone.  His mood appeared somewhat angry but his 
affect appeared to be full.  His thoughts were relevant and 
coherent.  He tended toward circumstantiality and went off on 
tangents.  Despite claims of being depressed, he did not 
indicate any of the biological signs of being depressed.  
There was no evidence of delusions or hallucinations.  His 
memory was intact and he appeared to be oriented.  He was 
able to remember specific dates from his Vietnam experience.  
He was not able to abstract proverbs very well.  Judgment by 
history appeared poor.  His insight was not very good and he 
did not express any interest in changing his basic behavioral 
patterns.  During his hospitalization, he was very demanding 
and attempted to control and modify the structure of the 
community in order to suit his needs.  He was seen in 
consultation by one of the examiners who felt that the 
differential diagnosis involved sociopathy, hypomania or a 
personality disorder.  These diagnoses were ruled out except 
for personality disorder.  Specifically, it was noted that 
his successful occupational and military history made 
sociopathy an unlikely diagnosis.  He was diagnosed with 
personality disorder with immature and antisocial 
characteristics and chronic alcohol abuse.  

The veteran underwent VA examination in February 1980.  It 
was noted that he had been treated at the VA hospital for 
mental depression.  Upon examination, he appeared to have a 
passive-aggressive type personality.  He comprehended, was 
coherent and well oriented.  He noted difficulty keeping 
jobs.  The pertinent diagnosis was recurrent depression with 
passive-aggressive personality.  

In May 1981, the veteran was hospitalized by VA after 
confiding to an examiner that "I might hurt someone."  He 
noted anxiety symptoms and other symptoms of impulsivity 
dating back to Vietnam.  It was noted that he had been 
admitted to this VA hospital in October 1979.  He was not 
treated with medication during that period of 
hospitalization.  Since that time, he complained of tension, 
manifested by stomach tightness, agitation and increasing 
preoccupation with U.S. shame over loss to Vietnam and need 
to fight the communists.  Mental status examination on 
admission revealed the veteran was not in acute distress.  
His attitude was usually friendly, occasionally 
confrontational.  Speech was circumstantial and tangential, 
without specific answers.  His mood was euthymic, affect 
revealed frequent laughter, occasional anger, no sadness or 
inappropriateness.  He noted occasional nighttime 
preoccupation with Vietnam.  He denied hallucinations, 
delusions or paranoid ideation.  Associations were tight, 
coherent, but not always relevant.  His immediate, recent and 
remote memory was intact.  Proverbs were concrete.  Judgment 
and insight appeared poor.  During the hospital course, the 
veteran's thought processes were mostly manipulative, but not 
psychotic.  Psychological testing was administered and was 
consistent with features of antisocial and passive-aggressive 
personality disorders.  Features of narcissistic personality 
disorder included grandiose sense of self-importance and 
uniqueness, exhibitionism, entitlement and interpersonal 
exploitiveness.  Features of passive-aggressive personality 
disorder included marked resistance to demands of others and 
stubbornness.  Features of severe generalized anxiety 
disorder included restlessness, upset stomach, apprehensive 
expectations, vigilance and scanning, and anxious mood.  
Especially notable was severe, early and intermittent 
insomnia and a constant feeling of "being on edge", 
irritability and impatience.  He did not meet the criteria 
for PTSD.  Upon discharge, he was advised to seek outpatient 
therapy on his own if he determined the need.  The pertinent 
diagnoses were generalized anxiety disorder, alcohol abuse, 
adjustment reaction and mixed personality disorder with 
antisocial passive-aggressive and narcissistic features.  It 
was also determined that he was able to work and handle his 
own VA affairs.  

By rating decision of August 1981, service connection was 
denied for generalized anxiety disorder, with personality 
disorders and adjustment reaction.  However, in the veteran's 
September 1981 notification letter of this action, the RO 
only indicated that service connection was denied for a 
personality disorder and adjustment reaction.  

Medical records from Jim Taliaferro Community Mental Health 
were obtained and associated with the claims folder in 
March 1989.  These records reflected treatment from May 1976 
to July 1987 on an intermittent basis for treatment of 
alcohol abuse.  In 1986, the examiner noted that the veteran 
socialized too much and that the current status on his job 
was that he was a good salesperson.  In May 1987, it was 
noted that he was doing well on his job.

Also received in March 1989, were affidavits from family 
members and friends indicating the changes in the veteran's 
behavior since he returned from Vietnam.  

In March 1989, the veteran submitted a claim for service 
connection for PTSD.  He related that since his return from 
Vietnam, he had trouble relating to a normal life.  He 
indicated that he had been treated for his condition at 
different VA Medical Centers, Taliaferro Community Mental 
Health Center and at the VA outpatient treatment program.  
Attached to his claim was VA outpatient treatment records of 
January through March 1989.  In January 1989, the outpatient 
social work records indicated that the veteran appeared to be 
going through a normal reaction to the breakup with his 
girlfriend.  He exhibited anger, depression and confusion.  
It was also noted that he did not have symptomatology 
sufficient to warrant supportive medication.  Later that 
month, he was about to end counseling as he believed that he 
was able to handle his problems on his own.  The social 
worker indicated that the veteran's condition had improved 
sufficiently to handle his own situation.  His social work 
diagnosis was adjustment reaction with mixed emotional 
features.  It was also noted that he was a recovering 
alcoholic.  In February and March 1989, he was seen in social 
work services for continued counseling for PTSD.  These 
records indicate that the veteran had PTSD, chronic.  He 
exhibited irritability, anxiousness, recurrent alcohol abuse, 
poor sleep and nervousness.  

The veteran was hospitalized by VA in March 1989.  He 
complained of flashbacks from Vietnam.  He related that the 
flashbacks became worse since he quit drinking 2 1/2 years 
prior to the hospitalization.  He complained of insomnia and 
denied suicidal ideation.  He indicated that he was unable to 
work because of his inability to think clearly.  Mental 
status examination revealed that the veteran showed normal 
motor skills.  He often left when he became frustrated or 
wanted to avoid answers.  He was distrustful of young doctors 
and he would not fully cooperate when asked questions.  He 
was alert and oriented and his memory was intact.  His 
attention and concentration were good.  He had no noticeable 
delusions.  His thought was abstract.  His insight was fair 
but he did not seem to grasp any actual problem.  There were 
no suicidal or homicidal ideations.  He did not have 
looseness of associations.  He denied hallucinations and 
delusions and showed no evidence of depersonalization or 
derealization.  Subjectively, he was confused and 
objectively, he exhibited anger.  He did not show any 
ambivalence.  The pertinent diagnoses were PTSD, history of 
ethanol dependence and mixed personality disorder with 
antisocial passive/aggressive and narcissistic features.  

In April 1989, the veteran underwent a VA psychiatric 
examination.  The examiner gave a history of the veteran's 
recent inpatient status on the psychiatric service for one 
week duration in March 1989.  Psychological testing was done 
which strongly suggested that he was attempting to appear 
sicker than he was.  There were problems with him in terms of 
his impulsive aggitative behavior.  He was described as 
manipulative and most people reacted to him as a character 
disorder.  The examiner indicated that he was unwilling to 
make a diagnosis of PTSD in the veteran's case.  

By rating decision of May 1989, service connection for PTSD 
was denied.  The RO denied service connection because PTSD 
was not shown on the most current VA examination.  The 
veteran was notified of this denial by letter from VA the 
same month.  He filed a NOD to the denial in June 1989.

In September 1989, the veteran submitted a statement with 
attached medical records in support of his claim for service 
connection for PTSD.  He indicated that at that time, he was 
hospitalized in the VA Medical Center for treatment for PTSD.  
The admission report indicated that the veteran made 
complaints of isolation, anger and episodes of depression.  
He related intrusive memories of combat, especially on 
anniversaries.  He indicated that he was hypervigilant but 
did not remember dreams after he awoke from sleeping.  He 
also revealed thoughts of suicide.  Mental status examination 
revealed the veteran to be tense, alert and oriented.  His 
emotions were intact and his mental arithmetic was accurate.  
There were no hallucinations or delusions.  He avoided 
talking about his trauma.  The pertinent diagnoses were PTSD 
with depression and alcohol dependence.  

The veteran was hospitalized by VA from August 1989 to 
October 1989.  Mental status examination revealed the veteran 
to be tense, alert, oriented, with his emotions in close 
check.  Mental arithmetic was accurate.  He had no history of 
hallucinations or delusions.  He avoided talking of his 
trauma in detail and thus experiencing no emotion.  During 
the initial examination, he was able to get into enough 
detail to experience some grief, helpless rage and pain.  The 
pertinent provisional diagnosis was PTSD.  During 
hospitalization, the veteran used a combination of obsessive 
and denial defenses.  By the third week of the program, the 
team noted that he was not getting any particular benefit 
from the program.  It was too easy for him to stay at odds 
with the hospital structure and avoid any feelings about his 
experiences in Vietnam.  It was recommended that he return to 
outpatient therapy, continue to work with AA to stay sober, 
and to find any kind of work that he could do to keep the 
rest of his life in order.  At discharge, he was found to be 
competent to resume prehospital activities.  He was neither 
homicidal nor suicidal.  He was somewhat improved and it was 
determined that some treatment was necessary.  The pertinent 
discharge diagnoses were PTSD with depression and alcohol 
dependence.  Some passive-aggressive character traits were 
noted.  

By rating decision of October 1989, service connection was 
granted for PTSD, 30 percent disabling, effective March 1989.  
The RO indicated that a complete report of the veteran's 
hospital admission of August 1989 would be obtained to 
consider 38 C.F.R. § 4.29 benefits.  

By rating decision of January 1990, the veteran was granted a 
temporary total rating pursuant to 38 C.F.R. § 4.29, 
effective from August 1989.  He was assigned a 50 percent 
evaluation effective November 1989.  

A NOD was filed on the veteran's behalf in February 1990.  
Disagreement was made with the 50 percent evaluation provided 
and it was stated that the veteran believed his PTSD 
symptomatology was greater than 50 percent.  In his 
April 1990 SA, he requested that his evaluation reflect total 
disability.  

A May 1990 VA vocational rehabilitation report of contact 
indicates that the veteran called to cancel his appointment.  
It was noted that he was all wrapped up in PTSD, AA and a 
compensation tangle.  He wanted to go to school for creative 
writing.  He was passive aggressive in verbal presentation.  
He was noted to be 50% and felt that he should be 100% for 
PTSD.  He had a problem to every solution/suggestion offered.  
He indicated that his representative was going to get him 
100%.  He was given the option of contacting the vocational 
rehabilitation office in the future or transferring his case 
to another state if he found something interesting there.

The veteran was hospitalized by VA from July 1990 to 
August 1990.  He complained of nightmares and recurrent 
intrusive memories.  He also reported problems with 
concentration and memory.  Mental status examination on 
admission revealed the veteran to be alert, tense and 
oriented.  Mental arithmetic and similarities were accurate.  
During hospitalization, the veteran had the same course of 
treatment as before as he could not stick to structure.  He 
missed activities and after being warned that one more 
infraction would result in his discharge, he missed another 
activity.  He later met with the team and was unable to make 
aftercare plans.  It was noted that he was not working 
because of his PTSD but that he was mentally and physically 
stable.  The discharge diagnosis was PTSD.  His discharge 
instructions indicated that he could not return to work.  

In August 1990, the veteran was seen in vocational 
rehabilitation by the counseling psychologist.  He noted that 
the veteran did not look well and was quite scattered and 
tangential in conversation.  The veteran was unable to 
maintain a line of thought or unwilling to follow through 
with subjects that were brought up.  He did not appear 
capable of understanding anything that would require 
forethought and structured follow through.  He was encouraged 
to seek treatment and he related that the PTSD clinic was the 
only treatment that helped him.  He did not wish to try to 
train until he resolved some of his psychiatric problems.  

By rating decision of September 1990, the veteran's rating 
for PTSD was increased from 50 percent to 100 percent, 
effective July 16, 1990, the date of admission of his last 
hospitalization.  The veteran was notified of the increase in 
his evaluation by letter from VA that same month.  

In February 1991, an outpatient treatment report from a VA 
examiner was associated with the claims folder.  This report 
indicated, in pertinent part, that the veteran had been under 
this examiner's care since his hospitalization of 
August 1989.  At that time he gave the veteran a release for 
work, not because he thought he was well, but because the 
veteran wished to try to maintain employment.  Since the 
veteran's August 1990 hospitalization, he had attended PTSD 
group regularly.  It was noted that he had not been able to 
work since 1988.  It was the examiner's opinion that the 
veteran's PTSD symptoms at the time of the report were too 
intense for him to be considered employable.  It was 
recommended that he continue outpatient therapy.  

In April 1991, the veteran filed a claim for an earlier 
effective date for his 100 percent evaluation for PTSD.  The 
veteran contended that his 100 percent disability rating 
should have an effective date of March 1989.

By rating decision of April 1991, a claim for an effective 
date earlier than July 16, 1990, for a total rating for PTSD 
was denied.  

In June 1991, an April 1991 letter to VA from Rebecca 
Rolando, MBS, was received and associated with the claims 
folder.  Ms. Rolando stated that she had been personally 
involved with the veteran from December 1988 to the present 
time.  At that time, she was a student working on her Master 
of Behavior Science.  She met with the veteran approximately 
two times per week and she found him to be emotionally 
unstable, depressed and unable to work.  In January 1989, she 
recommended that the veteran be evaluated for PTSD.  Ms. 
Rolando related that it was her personal opinion that the 
veteran was unable to participate in any function of 
employment from December 1988 to the time of the report.  

In June 1991, VA received two letters on behalf of the 
veteran's claim.  The veteran's pastor, [redacted], stated 
that the veteran had been in his study many times attempting 
to cope with the mental anguish he suffered due to the 
Vietnam conflict.  It was his personal evaluation that during 
the time between January 1989 and August 1989, the veteran 
was unable to adequately handle any kind of employment.  
Additionally, a letter was received from [redacted] at 
that time.  Mr. [redacted] was the veteran's sponsor for 
Alcoholics Anonymous since 1987.  Mr. [redacted] related that 
the veteran was not suffering from a personality disorder but 
something more traumatic causing him insomnia, depression and 
a lot of anxiety.  Mr. [redacted] based his opinion on his two 
and one half years in Vietnam and his military occupation of 
social work/psychology specialist.  

In May 1992, the veteran provided personal hearing testimony 
before a hearing officer at the RO.  He asserted that he 
should be provided a 100 percent evaluation for PTSD.  He 
stated that he initially believed that he should have an 
effective date of March 8, 1989, for the 100 percent 
evaluation for PTSD but later decided that his effective date 
for 100 percent for PTSD should be May 18, 1981, as this is 
when he first began having problems with PTSD.  The veteran 
maintains that at that time, he had PTSD to the same degree 
as when he was eventually granted 100 percent and that VA 
misdiagnosed his PTSD in 1981.  

In May 1992, two affidavits were received from service 
comrades in support of the veteran's claim.  These affidavits 
indicate that the veteran was treated for combat fatigue 
while in Vietnam.  

VA outpatient treatment records dated in March and April 1992 
were associated with the claims folder.  These records 
reflect ongoing treatment for PTSD.

In May 1992, a hearing officer's decision was rendered 
indicating that an effective date earlier than July 16, 1990, 
for a 100 percent rating for PTSD was not warranted.  

In December 1992, the Board remanded the instant claim while 
the issue of whether there was clear and unmistakable error 
in the August 1981 rating decision was decided.  

In January 1993, a May 1992 letter was submitted to VA from 
J. Harold Ellens, Ph.D. on behalf of the veteran's claim.  
Dr. Ellens indicated, in pertinent part, that the veteran was 
a victim of PTSD and that he had consistently suffered from 
this syndrome since his emotional crisis experienced in 
Vietnam during his military service there during the war.  

VA outpatient treatment records from April 1992 to 
November 1992 were associated with the claims folder.  These 
records reflect ongoing treatment for PTSD.  In 
November 1992, the examiner indicated the veteran was 
hospitalized in 1979 and 1981 and he was misdiagnosed as only 
an alcoholic and personality and/or anxiety disorder.  The 
examiner had treated the veteran on an inpatient and 
outpatient basis since 1989.  It was his opinion that since 
he began treating the veteran, he had no doubt about the 
diagnosis, PTSD, due to combat in Vietnam with secondary 
alcoholism.  His disability was described as extreme and was 
partial from 1968 and total from 1976 by history.  

In March 1993, the veteran underwent a VA psychiatric 
examination.  His diagnosis remained PTSD.  

In September 1994, the Board denied the claim for clear and 
unmistakable error in an August 1981 RO decision that denied 
service connection for generalized anxiety disorder, with 
personality disorder and adjustment reaction and the claim 
for entitlement to an effective date earlier than 
July 16, 1990, for PTSD.  

In February 1994, an interim report was written by a VA staff 
psychiatrist of the PTSD unit regarding the veteran's PTSD.  
This report was associated with the veteran's claims folder 
in January 1996.  It was noted in the summary that prior to 
1980, PTSD had not been recognized as an official diagnosis 
and was often inaccurately diagnosed as personality disorder, 
schizophrenia and substance abuse disorder.  According to the 
psychiatrist, this happened to the veteran.  It was the 
psychiatrist's opinion that the veteran suffered from severe, 
chronic, delayed PTSD with major depression and episodic 
alcohol dependence since his discharge from Vietnam.  

Duplicate VA outpatient treatment records of February 1989 to 
August 1989 were associated with the claims folder.  
Individual therapy notes of March 1990 reflect individual 
therapy with a VA examiner prior to his PTSD hospitalization 
of July 1990.  The veteran showed displeasure at his 
inability to be hospitalized prior to July 1990.  The 
examiner also related the veteran's displeasure at his 
failure to be scheduled with an individual therapist on a 
weekly basis and his inability to see a therapist when he 
arrived late for his appointment.  

In December 1995, the Court vacated and remanded the Board's 
September 1994 decision on the earlier effective date issue.  
It was noted that in the veteran's counter-designation of the 
record, he claimed that there were VA medical records 
pertaining to his psychiatric disability which pre-dated the 
Board decision on appeal and these records were not in the 
claims file.  The Court vacated the Board's September 1994 
decision on the earlier effective date issue and remanded the 
claim to secure and consider any missing records in the 
readjudication of the claim.  

In April 1996, the Board remanded the instant claim in an 
effort to obtain any VA or non-VA medical records reflective 
of treatment for a psychiatric disorder prior to July 1990.  

Received by the RO in July 1996 was a June 1996 cover letter 
and a typed version of the inpatient evaluation of the 
veteran performed in 1981 by Eric. M. Reiman, M.D., while he 
was a first-year psychiatry resident.  He indicated that his 
1981 assessment was loosely based on DSM-III criteria.  Since 
that time, his assessments and those of other psychiatrists 
were based more strictly on DSM III, DSM IIIR, and DSM IV.  
He related that his 1981 evaluation did not explicitly note 
each of the pertinent positive and negative criteria for 
PTSD, it also did not exclude alternative or coexisting 
disorders.  The diagnoses were PTSD, major depressive 
episode, with psychotic features, rule out bipolar disorder, 
manic, alcohol abuse, paranoia, rule out schizophrenia 
disorder and rule out delusional syndrome.  Dr. Reiman 
indicated that all of his diagnoses were provisional in the 
face of inadequate information.  

VA outpatient treatment records from February 1990 to 
February 1997 were obtained and associated with the claims 
folder.  Duplicate VA outpatient treatment records of 
February 1990 were associated with the claims folder.  Other 
medical records were of unrelated treatment records or 
psychiatric treatment records since March 1992 for the 
treatment of PTSD.  

In June 1997, the Court dismissed the Board's September 1994 
decision finding that there was no clear and unmistakable 
error in a 1981 VA rating decision which denied service 
connection for generalized anxiety disorders along with other 
psychiatric disorders.  The claim was dismissed because in 
order for a VA decision to become final, written notification 
to the veteran is required.  In the August 1981 rating 
decision, generalized anxiety disorder with personality 
disorder and adjustment reaction was denied.  However, in the 
notification letter to the veteran, only the personality 
disorder and adjustment reaction were listed as denied.  The 
letter contained no reference to generalized anxiety 
disorder.  There was no evidence in the record to show that 
the RO ever acknowledged the error or finally adjudicated the 
claim.  Therefore, the Court found that pursuant to 38 C.F.R. 
§§ 3.103(e), 3.104(a), VA committed procedural error by 
failing to adequately notify the veteran that the denial 
included generalized anxiety disorder.  Therefore, the 
August 1981 decision was not final.  The Court related that 
it only had jurisdiction to review final decisions of the 
Board.  Since the August 1981 decision was not final, the 
Court lacked jurisdiction and the claim was dismissed.  

In September 1997, psychiatric records from May 1986 and 
May 1987 were received by VA from the Jim Taliaferro Mental 
Health Center.  These records reflected treatment only for 
alcohol abuse.  These records were duplicates of records 
previously associated with the claims folder.  

By rating decision of June 1998, the RO granted an earlier 
effective date for service connection for PTSD to include 
generalized anxiety disorder, noncompensable, effective 
May 1981, the date of the informal claim for a nervous 
condition.  

Under applicable criteria, the effective date for direct 
service connection shall be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i)(o)(2).  

As a result of the rating decision of June 1998, the RO 
determined that the veteran should be granted service 
connection for PTSD to include generalized anxiety disorder, 
effective the date of informal claim.  The RO determined that 
May 7, 1981, the date the veteran was hospitalized and was 
provided a diagnosis of generalized anxiety disorder, should 
be the date of the initial grant of service connection for 
the veteran's psychiatric disorder.  He complained of 
symptomatology he related to his Vietnam service.  However, 
the veteran filed an initial claim (directing the RO to 
obtain his May 1981 hospitalization report) and the RO 
received that claim for service connection for a psychiatric 
disorder in July 1981.  Since the veteran did not file an 
initial claim for service connection for a psychiatric 
disorder within one year of service or present evidence of a 
disability of a psychiatric disorder within one year of 
service, the effective date for service connection for his 
psychiatric disorder is the date of claim or when entitlement 
arose, whichever is later.  In this case, service connection 
was first shown for a psychiatric disability in May 1981, but 
the date of his informal claim was July 1981, when he 
requested that his May 1981 hospitalization forms be reviewed 
for his disabilities.  Since July 16, 1981, is the later 
date, this is the correct effective date.  The RO, apparently 
resolving all doubt in the veteran's favor, established the 
effective date as the date of his hospitalization, the date 
entitlement was shown.  The Board finds no reason to depart 
from the RO's determination in that regard.  It is important 
to note, however, that the date of a VA hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of claim, that is, if 
a formal claim for compensation has been allowed or a formal 
claim for compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of the hospital report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  See 38 C.F.R. § 3.157(b)(1).  Such is not the case 
in this instance.  

The veteran testified at his May 1992 personal hearing that 
during the May 1981 hospitalization, he exhibited 
symptomatology sufficient to warrant a 100 percent evaluation 
for his service-connected PTSD with generalized anxiety 
disorder.  The evaluation is based on the rating schedule in 
effect for psychiatric conditions prior to November 7, 1996.  
38 C.F.R. § 4.132.  

Under those rating criteria, a 10 percent evaluation is 
warranted for post-traumatic stress disorder when there is 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  A 30 percent 
evaluation is warranted for post-traumatic stress disorder 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
so as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d)(1) (West 
1991).  The Board subsequently requested an opinion from the 
Office of the General Counsel of the VA.  In a precedent 
opinion dated November 9, 1993, the General Counsel concluded 
that the term "definite" is to be construed as denoting 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial impairment that 
is "more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite" when applying the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  

A 50 percent disability evaluation requires that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, that his reliability, 
flexibility, and efficiency levels are so reduced by reason 
of his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
for post-traumatic stress disorder when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and where 
there are psychoneurotic symptoms of such severity or 
persistence as to result in severe impairment of the 
veteran's ability to obtain or retain employment.  A 100 
percent evaluation requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
resort in virtual isolation in the community and that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosion of aggressive energy) associated with almost all 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411.  

The veteran claims that he should be awarded a 100 percent 
schedular evaluation for PTSD with generalized anxiety 
disorder from May 1981.  He believes that his psychiatric 
disability was misdiagnosed and that he has had the same 
level of symptomatology since that time.  The evidence of 
record does not reflect that view.  Although the veteran 
complained of tension, restlessness, upset stomach, 
irritability, impatience and intermittent insomnia, he denied 
nightmares and preoccupation with war time experiences, 
except intermittently at night.  Furthermore, he was found to 
be mostly manipulative.  His attitude, although occasionally 
confrontational, was usually friendly.  Finally, he was found 
to be able to work and was encouraged to seek outpatient 
treatment if that was his desire.  The evidence of record at 
that time showed adversity in relationships which was 
exhibited by his stubbornness, grandiose sense of self 
importance and anxious mood.  However, there was no evidence 
of impairment of working ability, all of which indicates that 
at that time, the evidence reflected symptomatology that 
warranted a rating of a noncompensable evaluation.  

The RO indicated that there was an increase in severity of 
the veteran's psychiatric symptomatology shown in 
January 1989.  The records between 1981 and January 1987 were 
mostly private treatment records reflective of treatment for 
alcohol abuse.  At that time, he was described as someone who 
socialized too much, and as a good salesperson.  He was not 
having difficulty with his employment.  This evidence is 
reflective of the continuing noncompensable evaluation.  In 
January 1989, VA social work service notes indicated that the 
veteran was having a normal reaction to the breakup with his 
girlfriend, exhibited by anger, depression and confusion.  
Later in the month, he was to be released from treatment as 
he believed he was able to handle his own situations without 
the assistance of therapy.  However, by February and March of 
1989, he was back in the clinic for counseling for chronic 
PTSD.  He showed little insight into his problems and the 
examiner indicated that what appeared to be a worsening of 
his symptoms was the beginning of the veteran's ability to 
allow his memory of his combat experiences to come forward.  
He had decreased sleep and outbursts of anger.  The veteran's 
rating was increased to 30 percent, effective January 1989.  
The above noted symptomatology, was reflective of no more 
than a 30 percent evaluation, which indicates definite 
impairment.  Evidence of considerable impairment, necessary 
for a 50 percent evaluation, was not shown.  

From March 1989 to October 1989, the veteran received 
continued treatment for his PTSD.  He was hospitalized by VA 
in March 1989, and although he complained of an inability to 
work, that was not reflected by the evidence of record.  He 
was frustrated and avoided answers but his memory was intact, 
concentration and attention were good and there was no 
evidence of delusions.  His insight was described as fair.  
In April 1989, during a VA examination it was noted that 
psychological testing revealed the veteran was attempting to 
appear sicker than he was.  The examiner was even unwilling 
to make a diagnosis of PTSD at that time.  In August of 1989, 
he was hospitalized for his psychiatric condition.  He 
related intrusive memories of combat and he complained of 
isolation, anger and episodes of depression.  He also related 
thoughts of suicide.  He was hospitalized from August 1989 to 
October 1989 and obtained a 100 percent evaluation from the 
first day of hospitalization in August 1989 to the end of 
October 1989, because of hospitalization for over 21 days for 
his service-connected psychiatric disability.  A 50 percent 
evaluation was assigned, effective November 1989, following 
the end of the temporary total hospitalization rating.  This 
level of severity is granted if there is considerable 
impairment shown.  It is clear that there was an increase in 
his disability and although there was some indication that he 
attempted to appear sicker than he was, there was an increase 
in symptomatology reflective of PTSD.  

Not until the veteran's hospitalization of July 1990 did the 
medical evidence reflect total disability due to his service-
connected psychiatric disability.  During this time, it was 
noted that the veteran had the same course of treatment as 
previously, but that he was unable to stick to structure.  Of 
import was the examiner's discharge instructions that 
indicated that the veteran was unable to return to work.  
Prior to this medical determination, there had only been the 
veteran's impression that his PTSD prevented him from 
working.  Since July 1990, medical examiners have established 
his inability to work due to his psychiatric problems.  
Although there had been statements by examiners after this 
hospitalization that have indicated that the veteran had not 
been able to work since 1988 and on another occasion an 
examiner stated that the veteran had been totally disabled 
since 1976 by history, the appropriate effective date is the 
earliest date it is ascertainable that an increase in 
disability had occurred if the application is received within 
one year from such date, otherwise the date of receipt of the 
claim.  There was no evidence of record, VA or otherwise, 
which indicated that the veteran was totally disabled until 
July 1990.  All medical statements indicating that the 
veteran was unable to work prior to this date were received 
more than one year after the July 1990 date.  The record is 
clear, the earliest date that it was ascertainable that the 
veteran's service-connected psychiatric disability prevented 
him from gainful employment was during his hospitalization 
from July 1990 to October 1990.  Therefore, an effective date 
earlier than July 16, 1990 for a total (100 percent) 
disability rating for PTSD is not warranted.  

In making this determination, the Board has considered the 
veteran's hearing testimony.  While the truthfulness of his 
statements or the sincerity of his beliefs is not questioned, 
the assignment of an effective date for the increased 
evaluation for PTSD, as noted above, is dependent upon the 
date of receipt of the claim and the date that evidence 
obtained in connection with the claim demonstrates increased 
disability.  His testimony does not provide a basis for an 
earlier effective date.


ORDER

Entitlement to an effective date earlier than July 16, 1990, 
for the grant of a total rating for PTSD, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 20 -


